***AMENDED DLD-141                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                         No. 11-1302
                                         ___________

                                      ISAN CONTANT,
                                                          Appellant

                                               v.

    FIELD OFFICE DIRECTOR BUREAU OF IMMIGRATION AND CUSTOMS
       ENFORCEMENT; ATTORNEY GENERAL OF THE UNITED STATES
                 ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 3-10-cv-02483)
                     District Judge: Honorable James M. Munley
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 17, 2011

                 Before: FISHER, ROTH and BARRY, Circuit Judges

                                 (Opinion filed: July 20, 2011)
                                          _________

                                          OPINION
                                          _________

PER CURIAM

      Isan Contant appeals from an order of the United States District Court for the

Middle District of Pennsylvania, which denied his mandamus petition. We will affirm

the District Court’s judgment.
       As the parties are familiar with the facts of this case, we need not describe the

complete procedural history and Contant’s filings in various courts, but will describe only

those facts pertinent to this appeal. Contant, a native and citizen of Trinidad and Tobago,

was ordered removed to his native country. He filed a motion to reopen his removal

proceedings, arguing (for a second time) that he was eligible for relief from removal

under the Violence Against Women Act (“VAWA”), because he had been subjected to

battery or extreme cruelty by his U.S.-citizen spouse. At issue here is Contant’s

mandamus petition, filed soon after his motion to reopen, by which he sought to have the

District Court declare that his removal was statutorily stayed pending disposition of his

motion to reopen (including all appeals), pursuant to 8 U.S.C. § 1229a(c)(7)(iv). 1

       The District Court correctly held that it lacked jurisdiction to consider whether

Contant had an automatic stay of removal. The Court properly found that there was no

practical difference between asking the District Court to grant a stay of removal (which

would necessarily require the District Court to consider the propriety of Contant’s

removal order), and asking the District Court to declare that a statutory stay existed. A

petition for review filed in the proper court of appeals is the sole vehicle for an alien to

challenge his removal order. 8 U.S.C. § 1252(a)(5). Further, as the District Court noted,

by the time it ruled on his mandamus petition, this Court and the United States Supreme


       1
         Contant has sought review of the BIA’s denial of the motion to reopen in this
Court. That petition for review has been docketed at 10-4543 and has been consolidated
with his petition for review of an earlier BIA decision, docketed at 10-3736. The
petitions for review are pending.
                                               2
Court had already rejected his motions for a stay of removal. 2 The District Court lacked

the authority to overrule the decisions of this Court and the United States Supreme Court.

      For the foregoing reasons, we will affirm the District Court’s decision.




      2
         We have since denied two of Contant’s motions for a stay of removal; see
Contant v. Attorney General, No. 10-3736 (Order entered June 16, 2011), and Contant v.
Attorney General, No. 10-4543 (Order entered January 20, 2011); and have denied his
motion to reconsider the order denying an earlier motion for stay of removal; see Contant
v. Attorney General, No. 10-3736 (Order entered February 11, 2011). We also hereby
deny his motion for a stay of removal filed in this matter on June 9, 2011.
                                            3